REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record fail to disclose in combination “A method of communicating with a transmitting device by a mobile device, the method comprising performing, by the mobile device: receiving an advertising packet from the transmitting device via a first wireless protocol, wherein the advertising packet specifies a schedule for one or more ranging signals using a second wireless protocol that is different from the first wireless protocol; determining a listening window for the one or more ranging signals based on the schedule specified by the advertising packet; receiving, at an antenna array of the mobile device, a ranging signal via the second wireless protocol during the listening window, wherein the antenna array comprises a plurality of antenna including a first antenna and a second antenna; comparing a first measurement of the ranging signal at the first antenna to a second measurement of the ranging signal at the second antenna; and determining an angle of arrival of the ranging signal using the comparison and a physical configuration of the plurality of antenna.”
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412